Per Curiam.
The sixth cause of action seeks to recover damages sustained by reason of the failure and refusal of defendant employer to fill divers orders procured by plaintiff, a salesman, stating that plaintiff was thereby deprived of and caused to lose the good will of the customers giving such orders. Loss of patronage and good will by a salesman may not be recovered in an action for unlawful discharge. (Sinclair v. Positype Corp. of America, 237 App. Div. 525.) Assuming that the cause of action as pleaded could be said to refer to those commissions which might have been received from re-orders during the contract period if the original orders had been properly filled, such damages would be entirely speculative. The fourth and fifth causes of action cover damages from losses of commissions from unfilled orders, which is all the relief plaintiff may obtain on that score. The other causes cover damages flowing from the discharge.
The order should be reversed, with twenty dollars costs and disbursements, and the motion granted, and the action severed.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, and the action severed.